Case ee onl umeT 2 Fee 2/20 Page 1 of 1
‘ /afFaxed
CONDE < of Vincent L. Briccetti oe fecaruiatscur:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
GERALDO MENA, :
Plaintiff, He
Vv. : ORDER
COMMISSION HEARING OFFICER GUTWEIN -: 19 CV 3882 (VB)
and MARYANN HOLLAND, :
Defendants. :
X

 

This case is scheduled for an initial pre-trial conference, to proceed by telephone, on

 

October 21, 2020, at 2:00 p.m. (See Doc. #27). By October 14, 2020, plaintiff and defendant’s
counsel shall file on the ECF docket their proposed Civil Case Discovery Plan and Scheduling
Order.

Chambers will mail a copy of this Order to the plaintiff at the address on the docket.
Dated: September 11, 2020

White Plains, NY
SO Juul

 

Vi L. Briccetti
United States District Judge

 
